DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS have been considered in the previous office action.

	Claim Status
Claims 1 and 6 have been amended; support for claims 1 and 6 are found in [0048].
Claims 1-6 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al. (US 20170200946-hereinafter Ohyama) in view of Araki (JP H0737578) and Lion Specialty Chemicals Co. (NPL Lion Specialty Chemicals).

Regarding claim 1, Ohyama teaches of a negative electrode for an alkali secondary battery comprising a negative electrode core body (Ohyama Figure 1B; negative electrode core member 1C); and
a negative electrode mixture (Ohyama Figure 1B; negative electrode mixture layer 1E) held on the negative electrode core body, wherein the negative electrode mixture comprises a hydrogen 
Ohyama fails to teach of a negative electrode additive wherein the negative electrode additive is a fluorine-containing anionic surfactant that is dispersed throughout the negative electrode mixture, and wherein the Ketjen black electro-conductive agent is a hollow carbon black whose primary particle has a hollow-sell structure.
Araki discloses an active material for a battery with excellent life characteristic and improved adhesion. Araki teaches a fluorine-based anionic surfactant (Araki [0012]) that is sufficiently mixed with graphite particles and is dried to form a negative electrode (Araki [0019]) such that uniform dispensability of the active material is improved (Araki [0006]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Araki’s fluorine-based anionic surfactant into Ohyama’s negative electrode mixture layer 1E such that the components of the active material  are dispersed throughout the negative electrode mixture.

Additionally, Lion Specialty Chemicals Co. discloses of an electro-conductive carbon black particle. Lion Specialty Chemicals teaches that Ketjen black is a highly electro-conductive particle with a hollow structure (Lion Specialty Chemicals number 5). Hollow Ketjen black has the advantage of increased electro-conductive properties such that the loading of Ketjen black can be decreased while having the same electro-conductive effect (Lion Specialty Chemicals number 2).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to replace Ohyama’s Ketjen carbon black with Lion Specialty Chemical’s Ketjen carbon black such that a lower loading can be used to get the same electro-conductive effects.

Regarding claim 2, modified Ohyama teaches all of the claim limitations as set forth in claim 1. Ohyama further teaches wherein the powder of the electro-conductive agent composed of the hollow carbon black is added in an amount of 0.1 parts by mass to 10 parts by mass with respect to 100 parts by mass of alloy powder (Ohyama [0040]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 5, modified Ohyama teaches all of the claim limitations of claim 1 above. Ohyama further teaches an alkali secondary battery comprising a container (Ohyama Figure 1A; Battery case 4); and
an electrode group (Ohyama electrode group 10) accommodated together with an alkali electrolyte solution in the container (Ohyama [0031] alkaline electrolytic solution into battery case 4), 
wherein the electrode in the electrode group is composed of a positive electrode (Ohyama positive electrode 2) and a negative electrode (Ohyama negative electrode 1) stacked through a separator (Ohyama separator 3; Figure 1A); and 
wherein the negative electrode is a negative electrode for an alkali secondary battery according to claim 1 above (modified Ohyama; see claim 1 above).

Regarding claim 6, Ohyama teaches a method for producing a negative electrode for an alkali secondary battery, the method comprising
a preparation step of preparing a hydrogen absorbing alloy powder, a powder of an electro-conductive agent and water in respective predetermined amounts (Ohyama [0118]). A preparation step is recognized as having the additives available for use.

a paste-coating step of coating a negative electrode core body with the paste of the negative electrode mixture obtained in the past-production step (Ohyama [0118] paste applied to both surfaces); and 
a drying step of drying the paste of the negative electrode mixture with which the negative electrode core body is coated (Ohyama [0118] paste is dried).
Ohyama fails to teach of a powder of a negative electrode additive being added in the preparation step such that the hydrogen absorbing alloy power, the powder of the electro conductive agent and the powder of the negative electrode additive are dispersed throughout the negative electrode mixture, the power of the negative electrode additive being kneaded in the paste-production step, wherein the electro conductive agent is a hollow carbon black whose primary particle has a hollow-shell structure, and wherein the negative electrode additive is a fluorine-containing anionic surfactant.
Araki discloses an active material for a battery with excellent life characteristic and improved adhesion. Araki teaches a fluorine-based anionic surfactant (Araki [0012]) that is sufficiently mixed with graphite particles and is dried to form a negative electrode (Araki [0019]) such that uniform dispensability of the active material is improved (Araki [0006]).

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Araki’s fluorine-based anionic surfactant into Ohyama’s preparation step of making a negative electrode such that sufficient dispersion of the components in the electrode mixture is achieved.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to replace Ohyama’s Ketjen carbon black with Lion Specialty Chemical’s Ketjen carbon black such that a lower loading can be used to get the same electro-conductive effects.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al. (US 20170200946-hereinafter Ohyama) in view of Araki (JP H0737578) and Lion Specialty Chemicals Co. (NPL Lion Specialty Chemicals) as applied to claim 1 above, and further in view of Muro (JP H05258748).

Regarding claim 3, modified Ohyama teaches all of the claim limitations of claim 1. Ohyama and Araki fails to teach wherein the powder of the negative electrode additive composed of the fluorine-containing anionic surfactant is added in an amount of 0.01 parts by mass or more and 0.05 parts by mass or less based on 100 parts by mass of the hydrogen absorbing alloy powder. Ohyama nor Araki teach wherein the surfactant is added in a specified amount compared to the hydrogen absorbing alloy.
Muro discloses a secondary battery with an anionic surfactant agent to aid in the reduction of self-discharge of the battery. Muro teaches wherein the fluorine-based anionic surfactant is added in the range of 0.01 to 0.1% by weight with respect to the hydrogen storage alloy (Muro [0021-0022]). Muro teaches that if the surfactant is lower than the range above that the effect of suppressing self-discharge is too small and if it is above the given range then the battery reaction is inhibited and the 

Therefore it would have been obvious to a skilled artisan as of the effective filing date to incorporate the surfactant of Araki at a weight percent between 0.01 to 0.1% as taught by Muro into Ohyama’s electrode mixture such that that battery suppresses self-discharge and inhibits deterioration due to a large current. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al. (US 20170200946-hereinafter Ohyama) in view of Araki (JP H0737578) and Lion Specialty Chemicals Co. (NPL Lion Specialty Chemicals) as applied to claim 1 above, and further in view of Mochizuki (JP 2008198409).

Regarding claim 4, modified Ohyama teaches all of the claim limitations of claim 1 above. Modified Ohyama teaches of a fluorine-containing anionic surfactant (Araki [0012] and specifies it could be a perfluoroalkyl sulfonate [0013]), but fails to specify the specific compound of the fluorine-containing anionic surfactant.
Mochizuki discloses a non-aqueous electrolyte solution and a non-aqueous electrolyte solution battery having excellent impregnation property and excellent charge/discharge cycle characteristics. Mochizuki teaches perfluoroalkane sulfonate functions as a surfactant (Mochizuki [0023]) for batteries. Mochizuki further teaches that the perfluoroalkane sulfonate can include lithium perfluorobutane 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Mochizuki such that the fluorine-containing anionic surfactant used in modified Ohyama (taught in by Araki in claim 1) is a perfluorobutane sulfonate salt such as lithium perfluorobutane sulfonate such that the charge/discharge cycle characteristics are improved.

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. 
Applicant amended claim 1 and 6 to include wherein the negative electrode additive is dispersed throughout the negative electrode mixture and argues that the rejection filed 02/11/2021 does not teach this as the negative electrode additive was disposed on top of the electrode. The amendment resulted in a change of scope for the claims and a new rejection is presented above to satisfy the new limitations and therefore the arguments are irrelevant and are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                         /Maria Laios/Primary Examiner, Art Unit 1727